PER CURIAM
This case returns to us on remand from the Supreme Court for reconsideration in light of State v. Henderson, 341 Or 219, 142 P3d 58 (2006). At issue is whether the trial court erred in denying defendant’s motion to suppress evidence that police officers discovered in defendant’s house while executing a search warrant. In our original opinion, we found that issue to be controlled by our opinion in State v. Henderson, 200 Or App 225, 113 P3d 944 (2005), rev’d, 341 Or 219, 142 P3d 58 (2006), because, as the state conceded, Henderson involved a challenge on the same basis to the same search warrant at issue in this case, by a codefendant of defendant. State v. Shorey, 203 Or App 537, 538, 124 P3d 1290 (2005). In Henderson, we had held that the warrant was not supported by probable cause and reversed and remanded; in our original opinion in this case, we did the same thing. The Supreme Court, however, subsequently reversed our decision in Henderson, concluding that the warrant was supported by probable cause. On reconsideration in light of Henderson, therefore, we now affirm the trial court’s denial of defendant’s motion to suppress. In our original opinion, we also rejected defendant’s only other assignment of error. Nothing in Henderson is relevant to that decision, so we need not revisit it.
Affirmed.